Citation Nr: 0811844	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
cancer, including as due to exposure to ionizing radiation in 
service.  

2.  Entitlement to service connection for skin cancer, 
including as due to exposure to ionizing radiation in 
service.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946 and from March 1948 to March 1950.  

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The veteran's claim for service connection for skin cancer 
had previously been denied by the RO and the Board of 
Veterans' Appeals (Board).  Because of revised estimates as 
to the level of radiation to which veteran's could have been 
exposed in connection with their service in Japan during and 
following World War II and in connection with nuclear tests, 
VA's Veterans Benefits Administration directed that claims 
such as this one be re-adjudicated on the merits.  

FINDINGS OF FACT

1.  The Defense Nuclear Agency (DNA) has verified the veteran 
served aboard the USS Appalachian in November 1945 when the 
ship called upon Nagasaki.  

2.  In July 2004 the Defense Threat Reduction Agency(DTRA) 
(previously known as Defense Nuclear Agency) informed the RO 
that according to dose reconstruction the veteran's external 
radiation dose and dose to the skin was a total dose of 0.012 
rem with a upper bound total dose of less than one rem, skin 
dose (forearm) of 0.13 rem and upper bound does to the skin 
(forearm) of less than one rem, and skin dose check of 0.06 
rem with upper bound to the skin (check) of less than one 
rem.  

3.  In October 2004 VA Chief Public Health and Environmental 
Hazards Officer, Dr. S.H.M. stated it was unlikely the 
veteran's individual skin cancers could be attributed to 
exposure to ionizing radiation in service.  

4.  The Director, VA Compensation and Pension, stated there 
was no reasonable possibility that the veteran's skin cancers 
were a result of exposure to ionizing radiation in service.  

5.  Skin cancer was not manifested in service or for many 
years thereafter, and no competent evidence links the 
veteran's skin cancer to service.  


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated in active military 
service; and the service incurrence of skin cancer, including 
as due to exposure to ionizing radiation in service, may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In October 2003, VA's Veterans Benefits Administration issued 
a letter to the Directors, at the RO, entitled Review of 
Previously Denied Radiation Claims for Hiroshima/Nagasaki and 
Atmospheric Nuclear Test Participation Under 38 C.F.R. 
§ 3.311, Fast Letter 03-31.  The RO was ordered to review 
claims previously denied under 38 C.F.R. § 3.311 because the 
radiation dose estimate provided by DTRA was insufficient to 
establish that the exposure caused the claimed disability.  
Based on that directive, the RO reviewed the veteran's claims 
folders and determined that his claim should be 
readjudicated.  

The instructions in Fast Letter 03-31 directed the RO to send 
the veteran a letter explaining the report of the National 
Research Council (NRC) and the actions VA was taking to 
address their findings.  In this regard, the record shows the 
veteran's Congressman requested information as to the status 
of the veteran's claims and Reports of Contact, dated in 
February 2004, April 2004, June 2004, document that the RO, 
through e-mails, informed the Congressman of the reasons for 
the readjudication and the status of the veteran's claim.  
Likewise, a letter was sent to the veteran in October 2004 
outlining what actions had been taken to develop the record.  

The actions that were taking place included the RO acquiring 
a current exposure estimated, and an opinion regarding 
whether the claimed disability was caused by radiation 
exposure in service.  In November 2004 the RO denied the 
claim.  

The veteran submitted his notice of disagreement in December 
2004, and the RO then sent the veteran a letter in December 
2004 outlining VA's duty to assist the veteran in obtaining 
evidence, and what was needed from the veteran.  In March 
2006, the RO sent the veteran a letter informing him of the 
criteria for determining ratings and effective dates as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claims folder contains the veteran's service medical 
records from his first period of service, his VA records 
which include diagnoses of basal cell carcinoma and squamous 
cell carcinoma, verification of the veteran's presence at 
Nagasaki, and documents demonstrating that the development 
required in 38 C.F.R. § 3.311 has been accomplished.  While 
the National Personnel Records Center (NPRC) in April 1995 
notified the RO the veteran's records from his second period 
of service were not available and that they were "fire 
related," it is clear from the record that skin cancer was 
first diagnosed many years after service separation.  For 
that reason remand to provide the veteran an opportunity to 
outline any information which could be used to find alternate 
sources of information leading to records of treatment during 
service from March 1948 to March 1950 would be of no benefit 
to his claim.  In addition, the claimed exposure in service 
to ionizing radiation occurred during the veteran's first 
period of service.  

While there are errors in timing and in the notices sent to 
the veteran, there has been extensive development.  See 
Wensch v. Principi, 15 Vet.App. 362, 368 (2001) (holding that 
when there is extensive factual development in a case that 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the Veterans Claims Assistance Act of 2000 does not 
apply); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 
(2001).  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in 
section 3.311(b)(2) become manifest 5 years or more after 
exposure. 

Third, and notwithstanding the above, the United States Court 
of Appeals for the Federal Circuit  has held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Factual Background and Analysis  First, the Board reviewed 
the record to determine if there was any evidence of skin 
cancer in service.  In November 1944, the veteran's skin was 
noted to be normal when he entered the service.  There are no 
records of any treatment for skin cancer in service.  In June 
1946, at service separation his skin, head, and face were 
noted to be normal.  There are no records of treatment from 
the veteran's second period of service from March 1948 to 
March 1950, but the veteran has not asserted he had any 
symptoms of skin cancer in service.  There is no basis in the 
record for finding the veteran had skin cancer in service.  
38 C.F.R. § 3.303 (2007).  

Second, it must be determined if there was evidence of skin 
cancer during either the initial post service year from June 
1946 to June 1947, or from March 1950 to March 1951.  There 
is no evidence of any skin cancer during those periods.  The 
first diagnosis of skin cancer appears in April through June 
1989 VA records, which contain diagnosis of basal cell 
carcinoma of the right upper eyelid.  Therefore, the 
regulations providing presumptive service connection for a 
malignant tumor set out in 38 C.F.R. § 3.307 and 3.309 are 
not applicable.  

Third, the Board reviewed the claim and considered whether 
presumptive service connection as provided by 38 C.F.R. 
§ 3.309 is applicable.  DNA in a May 1989 letter to the RO 
verified the veteran served aboard the USS Appalachian in 
November 1945 when the ship called at Nagasaki, Japan.  The 
evidence demonstrates the veteran participated in a 
radiation-risk activity as defined at 38 C.F.R. 
§ 3.309(d)(3)(ii)(B)(2007).  A review of the list of diseases 
reveals that skin cancer is not one of the diseases for which 
presumptive service connection is provided based on 
participation in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(2)(2007).  Consequently, service connection for 
skin cancer based on 38 C.F.R. § 3.309 is not applicable in 
this instance.  

Fourth, consideration must be given to 38 C.F.R. § 3.311 
which provides that skin cancer is considered a radiogenic 
disease.  In addition, the evidence demonstrates verified 
participation in the occupation of Nagasaki and Hiroshima, as 
required for consideration under this regulation.  
Consequently, in August 1989, the RO sent a letter to the 
veteran requesting he respond and provide information as to 
his history of exposure to known carcinogens, his post 
service occupational history, extent of sun exposure 
(including frequent sunbathing or occupations requiring 
working outdoors), and his smoking history.  

The veteran responded in August 1989.  As to his exposure to 
any other cancer causing agents he responded "unknown."  He 
had no history of frequent sun exposure, extensive sunbathing 
or occupation requiring working out of doors.  He did not 
smoke.  His father had died of cancer.  He described his 
activities in Japan in 1945 as including touring Japan in the 
bombed out areas, helping to secure the island, stacking 
rifles at the Naval base and working with the Army 9th Corp 
and Marine detachment.  

The RO then requested a dosage estimate from the Department 
of Defense.  In September 1989, DNA responded that Naval 
historical records confirm that the veteran served in the 
Nagasaki area during the American occupation of Japan.  The 
records indicate that he served on the USS Appalachian (AGC 
1) from March 6, 1945 to January 23, 1946.  Between September 
and November 1945, Appalachian steamed the waters of Honshu 
and Kyushu Islands in Japan.  During this interval the vessel 
called upon Hiro Wan over ten miles southeast of Hiroshima 
(October 24-November 21) and Nagasaki (November 8-10).  A 
scientific dose reconstruction titled Radiation Dose 
Reconstruction: U. S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F) has determined the 
maximum possible radiation dose that might have been received 
by any individual who was at either Hiroshima or Nagasaki for 
the full duration of the American occupation (September 1945 
to June 1946 for Nagasaki; and September 1945 to March 1946 
for Hiroshima), using all possible worst case assumptions, 
was less than one rem.  

In a letter dated in February 1990, the VA Associate Deputy, 
Chief Medical Director, Dr. D.H.W., noted that review of the 
claims folder indicated the veteran received a maximal dose 
of less than 1.0 rem gamma, at age 18, while in the military 
service.  The veteran had developed basal cell carcinoma of 
the skin, 43 years after his exposure.  Skin cancer had been 
attributed to exposure to ionizing radiation only at doses 
above 40 rad and usually at several hundred rads.  He stated 
that since the appellant's dose was much lower than the cited 
value, it was highly unlikely that his basal cell carcinoma 
could be attributed to his exposure to ionizing radiation in 
service.  

Later that month, the VA Director of Compensation and Pension 
Service reported that, following review of the opinion by the 
VA Chief Medical Director, there was no reasonable 
possibility that the appellant's skin cancer was a result of 
exposure to ionizing radiation in service.

In April 1995 the veteran submitted an article published by 
the Grand Rapids Press.  The December 1994 article included 
the accounts of members of the USS Appalachian who 
participated in the occupation of Japan following the 
detonation of the atomic bomb.  This lay witness, G. H. 
reported that materials had melted because of the intense 
heat of the atomic bomb.  Mr. H. questioned how much 
radiation he had been exposed to at that time.  

The veteran in an April 1995 statement in support of claim 
noted his claim had previously been denied based on the 
contention that the maximum radiation dose that he had 
received was less than one rem.  He submitted an article 
which disputed that finding.  In addition, he stated he had 
been exposed to fall out at both sites for several days.  His 
mission there was to help liberate POW's and to help 
dismantle ammunition and weapon sites.  He also explored 
looking through the rubble of the atomic blasts for 
souvenirs.  He contended the articles he submitted were 
sufficient to show that the actual radiation levels on both 
sites were far higher than admitted by the military and 
defense agencies.  

In February 1996, the veteran submitted an article entitled 
"Residual Radiation in Hiroshima and Nagasaki, What Do You 
Think?", by Oscar Rosen, Ph.D.  The author alleged DNA was 
created by the Department of Defense "specifically to 
perpetuate the lies about radiation and its effect on 
health."  In this respect, Dr. Rosen intimated that the 
pecuniary interests of DNA's subcontractors explained why 
their research was "designed to support the DNA's position on 
radiation exposure."  He questioned the DNA's assumption that 
the U.S. Forces in Nagasaki and Hiroshima had consumed 
uncontaminated water which was tankered in from Saipan.  In 
so doing, he noted an oral history, told by the widow of an 
Army veteran, that soldiers present following the occupation 
of Nagasaki had consumed Japanese beer which was made with 
contaminated water from the Nishiyama Reservoir.  He also 
quoted a publication entitled Under the Cloud which cited 
that "scientists" estimated that persons in the Nishiyama 
district of Nagasaki had been exposed to "24 to 75 rads," 
although a particular group or time period had not been 
given.  He also referred to a publication, entitled Killing 
Our Own: The Disaster of America's Experience with Atomic 
Radiation, which contended that DNA had failed to account for 
high levels of internal radiation doses due to plutonium.  

In a letter dated in July 1998, Defense Special Weapons 
Agency (previously DNA) noted it had reviewed the articles 
submitted by the appellant, but found no basis for changing 
the previous dose assessment.  They noted the assertion U.S. 
military personnel were exposed to 24 to 75 rads was 
inaccurate as this figure applied to doses to Japanese 
survivors who were present at the time of the bombing and 
remained in the vicinity.  This figure did not apply to 
military personnel who arrived after the detonation and 
stayed for less than a year thereafter.  In their letter they 
went further to explained that its own report, entitled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945- 1946, (DNA 5512F), was 
based upon the same measurements of contamination cited by 
Dr. Rosen in his article.  

The article published by Grand Rapids Press, which includes 
the lay descriptions of a veteran who participated in the 
occupation of Japan following the detonation of the atomic 
bomb is credible as to the descriptions of first hand 
observation of the physical landscape of Nagasaki and 
Hiroshima following the explosion of the atomic bomb.  
However, this lay description holds no probative value 
because it is not a dose assessment from a "credible source" 
or from "official military records" and, further, is not 
based on the appellant's particular facts and circumstances.  
38 C.F.R. § 3.311(a)(3).  It does not provide any evidence 
demonstrating the veteran was exposed to more than 1 rem of 
ionizing radiation in service.  

As to the article published by Dr. Rosen it does not provide 
any concrete factual information regarding the appellant's 
particular level of exposure to ionizing radiation in 
service.  His general statements that some victims of 
Hiroshima and/or Nagasaki had been exposed to 24 to 75 rads 
does not take into consideration any of the factors outlined 
at 38 C.F.R. § 3.311, such as the type, duration of the 
probable dose.  See Sacks v. West, 11 Vet.App. 314 (1998) 
(generic medical evidence that does not specifically opine to 
the particular facts of a case is insufficient support a 
claim).  As noted above, the figure provided by Dr. Rosen 
refers to Japanese survivors who had been present at the time 
of the atomic explosion and remained in the vicinity 
thereafter.  This figure does not speak to the appellant's 
possible level of exposure during his approximate three- 
month period of service in the Hiroshima and Nagasaki region 
following the detonation of the atomic bombs.  The assertions 
of Dr. Rosen are therefore of no probative value.  

In addition there is nothing in the record that indicates Dr. 
Rosen is certified in the field of health physics, nuclear 
medicine or radiology, his article was written for the public 
at large and his "analysis" is not based on the facts and 
circumstances of this particular claim, as required by 38 
C.F.R. § 3.311(a)(3)(ii).  Dr. Rosen's challenges to the DNA 
estimates are based upon anecdotal hearsay statements and 
refer to publications which, according to DNA, have already 
been addressed in its dose reconstruction.  The article by 
Dr. Rosen is of no probative value as to the particular facts 
of this case.  

In February 1998, VA records reveal the veteran had a lesion 
excised from his left forearm which a pathologist diagnosed 
as a squamous cell carcinoma.  

In October 2003, the Veterans Benefits Administration issued 
BVA, Fast Letter 03-31.  The letter explained that in 2000, 
the General Accounting Office had recommended an independent 
review be conducted of the radiation dose reconstructions 
provided by the Defense Threat Reduction Agency 
(DTRA)(previously the DNA).  The National Research Council 
(NRC) reviewed the data and issued a report in May 2003 which 
criticized the findings of upper bound radiation doses for 
atmospherical tests participants and Hiroshima/Nagasaki 
occupation forces prepared by DTRA.  The report found that 
the upper bound radiation doses were underestimated by DTRA.  
In most instances, the NRC concluded that even revised 
estimates would be too low to lead to the conclusion that 
atomic veterans' diseases had been caused by radiation 
exposure.  NRC reiterated that, in their scientific view, 
radiation was not a significant cause of cancer.  However, 
NRC felt that some veterans might be eligible to be 
compensated if more credible upper bounds for the radiation 
doses were provided.  The RO was instructed to review the 
claims folders of veteran's whose claims had previously been 
denied, identify those which were denied on the basis that 
the dosage estimate was too low to provide a basis for 
finding it caused the development of a disease, and 
readjudicate the claims.  The veteran's claim was identified 
and additional development was ordered, including requesting 
a new dosage estimate.  

A July 2004 letter from the DTRA indicated they had based 
their calculations on the description of the participation 
activities as reflected in an attached scenario.  The veteran 
had been provided an opportunity to review and comment on the 
scenario.  DTRA noted that the NRC in their report concurred 
with DTRA's assessment that "even the most exposed of the 
occupation troops in Japan from both internal and external 
exposure was probably well below 1 rem."  

The veteran's external radiation dose and dose to the skin 
was as follows:

	Total Dose:  0.012 rem
	Upper Bound total dose: less than 1 rem

	Skin dose (forearm):  0.13 rem (skin dose already 
includes the external dose component)

	Skin dose (cheek): 0.06 rem
	Upper bound dose:  less than 1 rem

None of the troops participating in the occupation of Japan 
received a dose from neutron radiation.  

In October 2004, VA Under Secretary for Health responded to 
the Director of Compensation and Pension's request for an 
opinion.  She noted that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, did not provide screening doses 
for skin cancer.  Skin cancer usually had been attributed to 
ionizing radiation at high doses, e.g., several hundred rads.  
Excess numbers of basal cell cancers also had been reported 
in skin which received estimated doses of 9-12 rads in 
margins of irradiated areas (Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BEIR V), 1990, pages 325 to 
327.)  An increased risk for basal cell but not squamous cell 
skin cancers has been seen in atomic bomb survivors (Ron et 
al., Skin tumor risk among atomic-bomb survivors in Japan, 
Cancer Causes and Control, Volume 9, 1998, page 395).  The 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the veteran's 
individual skin cancers.  The computer software calculated a 
99-percentile value for the probability of causation for the 
basal cell skin cancer of 12.41% and a 99 percentile value 
for the probability of causation for the squamous cell skin 
cancer of 0.28%.  In light of the above, her opinion was it 
was unlikely the veteran's individual skin cancers could be 
attributed to exposure to ionizing radiation in service.  

VA Director of Compensation and Pension responded to the RO 
in October 2004 that based on the medical opinion above there 
was no reasonable possibility that the veteran's skin cancers 
resulted from exposure to radiation in service.  

All of the criteria outlined in 38 C.F.R. § 3.311 for 
developing claims based for service connection for a 
radiogenic disease have been accomplished.  In this case 
although there is verified exposure to ionizing radiation, 
and the veteran has presented evidence of diagnoses of skin 
cancer which is considered a radiogenic disease, there is no 
competent medical evidence linking the veteran's basal cell 
carcinoma or squamous cell cancer to exposure to radiation in 
service.  In both instances, the dosage estimates were too 
low to support an opinion that the skin cancers were related 
to the exposure to ionizing radiation in service.  Referral 
to an independent expert for reconciliation of the estimated 
dose is not required as there is no other credible dosage 
estimate of record.  38 C.F.R. § 3.311(a)(3)(2007).  

The preponderance of the evidence it against the veteran's 
claim for service connection for skin cancer.  





ORDER


Service connection for skin cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


